5/26/2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
2.    	Applicant's submission of arguments and amendments filed 5/26/2021 overcomes the rejections of record. Upon further review and further search, and upon approval of examiner proposed examiner’s amendment by the applicants’ representative, the application has been considered in condition for allowance as discussed in detail below.

3.    	According to the evaluation based on examiner’s amendment, the decision has been made to allow this application.
Claims 1-9, 11-19 were pending in this application.
Independent claim 1 has been further amended by examiner’s amendment.
Independent claim 20 is new.
Claims 17, 18 have been further cancelled by examiner’s amendment.
Claims 1-9, 11-16, 19, 20 have been allowed. 

EXAMINER’S AMENDMENT
4.   	 An examiner’s amendment to the record appears below.
Atty. Mr. J. Paul Haun, Reg. No. 53,003 (Tel No. 763-218-5937) on June 21, 2021.
In the Abstract:
In abstract, third line, it recites , “brewers spent grain”. It should be “brewers spent grains”
In the Specification:
In specification, in PGPUB paragraphs, 
on paragraph [0021], all “grain’ should be “grains”
On paragraph [0024], “effectively mill the grain” should be “effectively mill the grains”
On paragraph [0032] all “grain” should be “grains” 
On paragraph [0036], all “grain” should be “grains”.

In the Claims:
Claim 1. (Currently Amended) A process for extracting a protein product and a cellulosic product suitable as a feedstock for thermochemical processing from brewers spent grains by hydrolysis, the brewers spent grains having a protein content and a starch content and not having been subjected to fermentation, which process comprises:
a)    introducing into a hydrolysis vessel, with constant stirring, a mixture comprised of: i) brewers spent grains having a protein content and a starch content, and which has not gone through fermentation, and ii) an amount of water so that the ratio of water to grains is from about 8:1 to 11:1;

c)    heating said mixture to a temperature from about 30° to about 70°C;
d)    cycling said heated mixture to and from the hydrolysis vessel to a particle size reduction stage wherein the size of grain particles, in said mixture, is reduced to about 500 µm;

e)    maintaining the temperature of about 30 °C to 70 °C with stirring for an effective amount of time to allow at least about 95 wt.% of the starch from the grains to be converted to sugars;
f)     adjusting the pH of the mixture to a level from about [[8]] 8.5 to [[10]] 9.5 ;
g)    adding an effective amount of an alkaline protease enzyme to the mixture, which effective amount will be at least that amount required to solubilize at least about 80 wt.% of the proteins;
h)  maintaining the pH of about [[7]] 8.5 to [[10.5]] 9.5 until the degree of protein hydrolysis is between 1 to10;
i)    raising the temperature to an effective temperature to deactivate the alkaline protease enzyme, thereby resulting in an intermediate product stream;
j)    conducting said intermediate product stream to a liquid/solids separation stage resulting in a liquid stream and a solids-containing stream which is dried to produce a cellulosic residue product that is suitable as a fiber feed source;
k)    conducting the liquid stream resulting from the liquid/solids separation stage to a 3-phase separation stage, wherein an aqueous stream, a stream containing oils and fats, and a solids stream are produced;
[[k]] l)    conducting said aqueous 
[[l]] m)    subjecting the permeate 
[[m]] n)    conducting the liquid stream comprised of about 10-50 wt% solids to an evaporation stage wherein at least a fraction of any remaining water is driven off to produce a product comprised of at least about 80 wt.% to about 90 wt.% protein.

Claim 17 (Cancelled).

Claim 18 (Cancelled). 

Claim 19 (Currently Amended) The process of claim [[17]] 1, wherein the solids stream from the 3-phase separation stage is conducted back to the hydrolysis tank.

Claim 20 (New) A process for extracting a protein product and a cellulosic product suitable as a feedstock for thermochemical processing from brewers spent grains by 
a)  introducing into a hydrolysis vessel, with constant stirring, a mixture comprised of: i) brewers spent grains having a protein content and a starch content, and which has not gone through fermentation, and ii) an amount of water so that the ratio of water to grains is from about 8:1 to 11:1;
b)  adding an effective amount of glucoamylase to the mixture, which effective amount is at least that amount that will lead to the conversion of at least 90 wt.% of the starch to sugars;
c)  heating said mixture to a temperature from about 30° to about 70°C;
d)  cycling said heated mixture to and from the hydrolysis vessel to a particle size reduction stage wherein the size of grain particles, in said mixture, is reduced to about 500 µm;
e)  maintaining the temperature of about 30 °C to 70 °C with stirring for an effective amount of time to allow at least about 95 wt.% of the starch from the grains to be converted to sugars;
f)  adjusting the pH of the mixture to a level from about 8.5 to 9.5;
g)  adding an effective amount of an alkaline protease enzyme to the mixture, which effective amount will be at least that amount required to solubilize at least about 80 wt.% of the proteins;
h)  maintaining the pH of about 8.5 to 9.5 until the degree of protein hydrolysis is between 1 to10;

j)  conducting said intermediate product stream to a liquid/solids separation stage resulting in a liquid stream and a solids-containing stream which is dried to produce a cellulosic residue product that is suitable as a fiber feed source;
k)  conducting the liquid stream resulting from the liquid/solids separation stage to a 3-phase separation stage wherein an aqueous stream, a steam containing oils and fats, and a solids stream are produced;
l)  conducting  said aqueous stream to a microfiltration stage capable of removing solids greater than 20 to 500 kDa and resulting in a permeate liquid stream and solids­ containing retentate stream;
m)  subjecting the permeate liquid stream to ultrafiltration capable of removing solids smaller than 500 to 1500 daltons and resulting in a liquid stream comprised of about 10 wt.% to 50 wt.% solids with those solids having a protein content of 60 wt.% to about 90 wt.% ; 
n) conducting the liquid stream comprised of about 10-50 wt.% solids to an evaporation stage wherein  at least a fraction  of any remaining  water is driven off to produce a product comprised of at least about 80 wt.% to about 90 wt.% protein; and
o)  conducting the solids stream from the 3-phase separation stage back to the hydrolysis tank.
 
Reasons for Allowance
5. 	Claims 1-9, 11-16, 19, 20 have been allowed.

The reasons for allowances are as follows:
7.	Applicants’ amendment of independent claim 1 and new independent claim 20 by cancelling claims 17, 18 overcome the rejections of record. All the “Effective amounts” of the enzymes are defined in the claim language of claims 1, 20 and also defined in the specification (in PGPUB, at least in [0008], [0013], [0026]). It is also to be noted that the effective temperature to deactivate the alkaline protease enzyme of claims 1 (i) and claim 20 (i) are defined in the specification (e.g. in PGPUB, at least in [0027]).
	The reasons for allowances are given below: 
	(a) Applicants’ arguments and further amendment by examiner’s amendment overcome the rejections of record.
	No prior art alone or, in combination, meet all the claim limitations of independent claim 1 and new independent claim 20. Applicants amendment of independent claim 1 to recite  “extracting a protein” overcome the prior  primary prior art by Chaudhary et al. who lacks any disclosure related to a process for ‘extracting products’ as claimed in the amended independent claim 1 and new independent claim 20 filed on 5/26/2021. 
	(b)  After further search, examiner found another two closest prior arts by Bavisotto et al. USPN 3212902 and Li et al. US 2012/0302731. However, even if  Bavisotto et al. discloses that brewer’s grain is enzymatically hydrolyzed at  pH 6.5 to 8.5 by using any one of the enzymes from Markush group including bacterial amylase (at least in claims 1,2 of Bavisotto et al.), however, Bavisotto et al. is silent about particularly using glucoamylase and alkaline protease to perform sequential steps of claims 1, 20 at pH 8.5 to 9.5 until the degree of protein hydrolysis at the between 1 to 10 
Bavisotto et al. or Li et al. alone or in combination of secondary prior arts do not meet the claim limitations of independent claims 1 and 20. 
Examiner’s further search and further review did not find any prior art (s) which can be used alone or, in combination to modify primary prior art with proper motivation in order to address all the claim limitations of sequentially steps including steps  (d), (k)- (n) and  amended steps ((f) and (h) of amended claim 1 and sequential steps of new independent claim 20 which includes additional step (o) of new claim 20.
(c)    As these are the method steps, therefore, each of the steps with their respective amended claim limitations are not properly disclosed by the combinations of references, therefore the amendment overcomes the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 


Correspondence
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792